Case 5:21-cr-00002-RWS-CMC Document 18 Filed 01/27/21 Page 1 of 2 PageID #: 56


                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                        TEXARKANA DIVISION




 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §                           5:21-CR-2
                                                  §
 KIMBERLY WILLETTE                                §


                                  ORDER ADOPTING
                         THE REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

           The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on January 26, 2021, in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

 (document #17). Judge Craven recommended that the Court accept Defendant’s guilty plea and

 conditionally approve the plea agreement. She further recommended that the Court finally

 adjudge Defendant as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C.

 §371, conspiracy to commit illegal remunerations. The Court is of the opinion that the Report and

 Recommendation should be accepted. It is accordingly ORDERED that the Report and

 Recommendation of the United States Magistrate Judge (document #17) is ADOPTED. It is

 further

           ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

 Further, the plea agreement is approved by the Court, conditioned upon a review of the

 presentence report. It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

      GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT

                                                                                                  OF
Case 5:21-cr-00002-RWS-CMC Document 18 Filed 01/27/21 Page 2 of 2 PageID #: 57




 GUILTY against the Defendant as to Count 1 of the Information.


        SIGNED this 27th day of January, 2021.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                                2
